PER CURIAM.
We reverse this order establishing paternity on the authority of Ferguson v. Williams, 566 So.2d 9 (Fla. 3d DCA 1990) and Dutilly v. Department of Health & Rehabilitative Services, 450 So.2d 1195 (Fla. 5th DCA 1984), both of which hold that although HLA test results are admissible under section 742.12, Florida Statutes (1989), they must be properly authenticated and a proper predicate laid first. The trial court admitted such tests in this case over the objection of appellant to their authenticity.
We thus reverse the order and remand for a new hearing.
WALDEN, WARNER and GARRETT, JJ., concur.